DETAILED ACTION
	The RCE filed 3 October 2022 has been entered.  Claims 1-2 and 4-11 remain pending.  Claims 3 and 12 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered.
Response to Arguments
Applicant's arguments filed 3 October 2022 have been fully considered but they are not persuasive in view of Johnson et al. (US 5,325,880), Barth et al. (US 5,954,079), and Tomonari et al. (US 2003/0160538).
The applicant argues with respect to claims 1 and 2 on pgs. 4-5 of the Response that the prior art lacks a monolithic shape memory alloy (SMA) sheet comprising a stage formed from the monolithic sheet and being configured to move to seal or open a flow of fluid.  However, neither of claims 1 and 2 definitively claim that the movement of the stage portion of the SMA to control fluid flow comprises the stage seating against a seat to seal the flow.  The “bi-metallic” sheet 22 disclosed by Barth, which comprises sheet 20 in addition to the seating boss 13, is seen as reading on a monolithic sheet because the applicant claims in claim 9 that the monolithic SMA sheet comprises an electrically isolated segment, which suggests that “monolithic” broadly means that different materials can make up the “monolithic” sheet.  See also the 112 issue regarding claim 9 below.  Tomonari teaches a bimetallic sheet (comprising moving element 5 and flexible areas 2) similar to the bimetallic sheet disclosed by Barth, wherein the sheet has actuator segments 2 that may alternatively be of an SMA (paragraph 180).  The sheet 20 disclosed by Barth, or actuating parts thereof, are modified in view of Tomonari to be SMA (as discussed in the rejections below), so sheets 20 and 22 are seen as making up a monolithic SMA sheet in the same manner as the applicant’s device.  Alternatively, sheet 20, disclosed by Barth and modified in view of Tomonari to be a SMA sheet, is seen as reading on the claimed monolithic SMA sheet, wherein the stage in the center of sheet 20 moves to control fluid flow through seat 16 by controlling the seating of boss 13, which is attached to the stage, on the seat 16.  
Alternatively, Johnson teaches in Figs. 1A-B a heat-responsive valve sheet 30, wherein the valve sheet 30 is a monolithic SMA sheet and selectively seats against the valve seat, so the bimetallic sheet 22 disclosed by Barth is modified in view of Johnson to be a monolithic SMA sheet (as discussed in the rejections below).
Alternatively still, Johnson is seen as anticipating the structures claimed by claims 1 and 2.  Johnson discloses in Figs. 1A-B a shape memory alloy (SMA) valve formed from a monolithic sheet 30 of SMA (col. 4, lines 26-30), the SMA valve comprising: a stage (comprising the center portion of the SMA sheet 30 that selectively seats against port 20) formed from the monolithic sheet; and one or more SMA actuator segments (comprising the portion(s) of the sheet 30 that is adjacent to, and attached to, any of terminals 31, 32), formed from the monolithic sheet, connected to the stage via actuation patterns (comprising the material in between the stage and the SMA actuator segment(s), whose pattern is whatever shape is made up of the material between the stage and SMA actuator segment(s), such as a rectangle or an arc) and configured to move the stage to seal or open a flow a flow of gas or liquid when the shape memory effect is activated (col. 4, lines 55-64 and col. 5, lines 21-35).
[AltContent: textbox (biasing component)][AltContent: arrow][AltContent: textbox (heat sink)][AltContent: textbox (SMA actuator segment)][AltContent: arrow][AltContent: textbox (stage)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    488
    293
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, it is unclear how the monolithic SMA sheet claimed in claim 1 as having portions that can be activated by a “shape memory effect” also comprises “at least one electrically isolated segment.”  As understood, “monolithic” is used broadly by the applicant to encompass different materials being integrated together to form a sheet, or claim 9 is directed to an embodiment different from the one(s) to which claim 1 is directed.  As understood, claim 1 is directed to Figs. 19-20, which is understood as not having any electrically isolated segments given that the description of the embodiment in paragraphs 62-67 of the specification doesn’t mention any such segments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 5,325,880).
Regarding claim 1, Johnson discloses in Figs. 1A-B a shape memory alloy (SMA) valve formed from a monolithic sheet 30 of SMA (col. 4, lines 26-30), the SMA valve comprising:
a stage (comprising the center portion of the SMA sheet 30 that selectively seats against port 20) formed from the monolithic sheet; and
one or more SMA actuator segments (comprising the portion(s) of the sheet 30 that is adjacent to, and attached to, any of terminals 31, 32), formed from the monolithic sheet, connected to the stage via actuation patterns (comprising the material in between the stage and the SMA actuator segment(s), whose pattern is whatever shape is made up of the material between the stage and SMA actuator segment(s), such as a rectangle or an arc) and configured to move the stage to seal or open a flow a flow of gas or liquid when the shape memory effect is activated (col. 4, lines 55-64 and col. 5, lines 21-35).
[AltContent: textbox (biasing component)][AltContent: arrow][AltContent: textbox (heat sink)][AltContent: textbox (SMA actuator segment)][AltContent: arrow][AltContent: textbox (stage)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    488
    293
    media_image1.png
    Greyscale


Regarding claim 2, Johnson discloses in Figs. 1A-B a shape memory alloy (SMA) valve formed from a monolithic sheet 30 of SMA (col. 4, lines 26-30), the SMA valve comprising:
a sealing stage (comprising the center portion of the SMA sheet 30 that selectively seats against port 20) formed from the monolithic sheet;
a biasing component (comprising the inclined portion(s) of the SMA sheet 30 that distorts to selectively lift the sealing stage according to activation of the power control 34) formed from the monolithic sheet configured to bias the sealing stage toward a predetermined position (Fig. 1A); and
an SMA actuator component (comprising the portion(s) of the sheet 30 that is adjacent to, and attached to, any of terminals 31, 32) formed from the monolithic sheet connected to the sealing stage via an actuation pattern (comprising the material in between the stage and the SMA actuator segment(s), whose pattern is whatever shape is made up of the material between the stage and SMA actuator segment(s), such as a rectangle or an arc) and configured to move the sealing stage against the bias when the shape memory effect is activated (by conducting heat to the rest of the SMA sheet 30, as disclosed in col. 4, lines 55-64 and col. 5, lines 21-35).
Regarding claim 4, Johnson discloses in Figs. 1A-B that there is a heat sink (comprising the portion(s) of the SMA sheet 30 sandwiched between the side walls of the base 12 and cap 22, to which said sandwiched portion(s) of the SMA sheet 30 can dissipate heat) provided to cool the one or more SMA actuator segments (inherently because the base 12 and cap 22 would inherently be cooler than the SMA sheet 30 when the SMA sheet 30 is selectively heated by terminals 31, 32 to undergo temperature-based deformation).
Regarding claim 6, Johnson discloses in Figs. 1A-B that there is a heat sink (comprising the portion(s) of the SMA sheet 30 sandwiched between the side walls of the base 12 and cap 22, to which said sandwiched portion(s) of the SMA sheet 30 can dissipate heat) provided to cool the SMA actuator component.
Regarding claim 8, Johnson discloses in Figs. 1A-B that the actuation patterns are designed to achieve force and displacement requirements of the SMA valve (because the whole sheet 30 is a SMA, so all of the sheet 30 is responsive to the actuating electricity/heat).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 6-11 (alternatively: 1-2, 4, 6, and 8; as understood: 9) are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 5,954,079) in view of Tomonari et al. (US 2003/0160538).
Regarding claim 1, Barth discloses in Figs. 1-5 a valve formed from a monolithic sheet (comprising either the electrically conductive sheet 20 or “bimetallic” sheet 22, which comprises sheet 20 and silicon boss 13 as disclosed in col. 6, lines 36-39, wherein the “bimetallic” sheet 22 is seen as being as monolithic as the applicant’s SMA sheet, which is claimed in claim 9 as having at least one electrically isolated segment, which is described in paragraph 43 of the applicant’s specification in reference to the embodiment shown in Fig. 4), the valve comprising: 
a stage (comprising the center of sheet 20 or 22 with central boss 13) formed from the monolithic sheet; and 
one or more actuator segments (comprising the serpentine heating elements 32, 33 shown in Fig. 3B and/or the portions of the legs 26, 27 with the heating elements 32, 33), formed from the monolithic sheet, connected to the stage via actuation patterns (comprising the remaining rectangular portion of the legs 26, 27 connecting the portion with heater elements 32, 33 to the stage) and configured to move the stage to seal or open a flow of gas or liquid (either directly because the boss 13 may be a part of the monolithic sheet 22, or indirectly via the boss 13 if the monolithic sheet is sheet 20) when the shape memory effect is activated (wherein the heat-responsive movement of the sheet 22 is seen as being a shape memory effect).  
Barth lacks teaching that the valve is a shape memory alloy (SMA) valve with the sheet being of a SMA and the actuator segments being of a SMA.
Tomonari teaches a bimetallic sheet (comprising moving element 5 and flexible areas 2) similar to the bimetallic sheet disclosed by Barth, wherein the sheet has actuator segments 2 that may alternatively be of an SMA (paragraph 180).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive sheet 20, or at least the actuator segments, disclosed by Barth to be of an SMA (such that the valve is a SMA valve) as a functionally equivalent alternative, as Tomonari teaches (paragraph 180), and as Barth suggests (col. 5, line 63 – col. 6, line 10 and col. 6, lines 40-49).
Regarding claim 2, Barth discloses in Figs. 1-5 a valve formed from a monolithic sheet 22 (comprising either the electrically conductive sheet 20 or “bimetallic” sheet 22, which comprises sheet 20 and silicon boss 13 as disclosed in col. 6, lines 36-39, wherein the “bimetallic” sheet 22 is seen as being as monolithic as the applicant’s SMA sheet, which is claimed in claim 9 as having at least one electrically isolated segment, which is described in paragraph 43 of the applicant’s specification in reference to the embodiment shown in Fig. 4), the valve comprising: 
a sealing stage (comprising the center of sheet 20 or 22 with central boss 13) formed from the monolithic sheet; 
a biasing component 38 (“flexible suspension”) formed from the monolithic sheet configured to bias the sealing stage toward a predetermined position; and 
an actuator component (comprising the serpentine heating elements 32, 33 shown in Fig. 3B and/or the portions of the legs 26, 27 with the heating elements 32, 33) formed from the monolithic sheet connected to the sealing stage via an actuation pattern (comprising the remaining rectangular portion of the legs 26, 27 connecting the portion with heater elements 32, 33 to the stage) and configured to move the sealing stage against the bias when the shape memory effect is activated (wherein the heat-responsive movement of the sheet 22 is seen as being a shape memory effect).  
Barth lacks teaching that the valve is a shape memory alloy (SMA) valve with the sheet being of a SMA and the actuator component being of a SMA.
Tomonari teaches a bimetallic sheet (comprising moving element 5 and flexible areas 2) similar to the bimetallic sheet disclosed by Barth, wherein the sheet has actuator segments 2 that may alternatively be of an SMA (paragraph 180).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive sheet 20, or at least the actuator segments, disclosed by Barth to be of an SMA (such that the valve is a SMA valve) as a functionally equivalent alternative, as Tomonari teaches (paragraph 180), and as Barth suggests (col. 5, line 63 – col. 6, line 10 and col. 6, lines 40-49).
Regarding claim 4, Barth discloses in Figs. 1-5 that there is a heat sink (comprising the outer periphery of the sheet 20/22 abutting the periphery of substrate 12 and exposed to ambient temperatures outside of the valve assembly) provided to cool the one or more SMA actuator segments (in the modification with Tomonari because said heat sink/outer periphery of the sheet 20/22 can dissipate heat to the abutting periphery of substrate 12 and the ambient environment).  
Regarding claim 6, Barth discloses in Figs. 1-5 that there is a heat sink (comprising the outer periphery of the sheet 20/22 abutting the periphery of substrate 12 and exposed to ambient temperatures outside of the valve assembly) provided to cool theSMA actuator component.Gowling WLG (Canada) LLP Page 2Appin No. 17/097,644Response dated December 15, 2021In reply to Office Action issued June 16, 2021 SMA actuator component (in the modification with Tomonari because said heat sink/outer periphery of the sheet 20/22 can dissipate heat to the abutting periphery of substrate 12 and the ambient environment).
Regarding claim 7, Barth and Tomonari teach an SMA valve, as previously discussed, but the recitation that “the actuation patterns are formed by one of stamping or laser cutting” is interpreted as a “product-by-process” limitation that isn’t seen as defining over the prior art structure.  
Regarding claim 8, Barth discloses in Figs. 1-5 that the actuation patterns (comprising the portion of the legs 26, 27 with the heating elements 32, 33) are designed to achieve force and displacement requirements of the valve (col. 6, lines 57-67).  Tomonari teaches a similar heat-responsive actuator that uses actuation patterns a part of SMA actuator segments.
Regarding claim 9, Barth discloses actuation patterns (comprising the portion of the legs 26, 27 with heating elements 32, 33) as previously discussed, but lacks teaching that the actuation patterns comprise at least one electrically isolated segment.
Tomonari teaches in Figs. 1-2 actuation patterns comprising flexible areas 2 that may be of SMA (paragraph 180) and thermally isolated segments 7 that may be made of “fluoridated resin or polyimide” (paragraph 176), which are materials that are well known to provide electrical insulation (e.g. PTFE/Teflon tubing or polyimide tapes) such that it is considered an electrically isolated segments.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation patterns in the combination of Barth and Tomonari to include electrically isolated segments to thermally and electrically isolate the heat in the actuated segments, as Tomonari teaches, for more efficiency because the actuating heat would be isolated to the SMA portion.
Regarding claim 10, Barth (in view of Tomonari) discloses in Figs. 1-5 that there are at least two SMA actuator segments (comprising the serpentine heating elements 32, 33 shown in Fig. 3B and/or the portions of the legs 26, 27 with the heating elements 32, 33), the at least two SMA actuator segments enabling the stage to move along at least two different axes (comprising the vertical axis to move the seating element 13 up and down, and the horizontal axis to move the side-to-side due to separate actuation of the heating elements 32, 33, as disclosed in col. 6, lines 61-67 and col. 8, lines 23-38, and shown in Figs. 4-5).
Regarding claim 11, Barth discloses in Figs. 1-5 that at least two of the two different axes are perpendicular to each other (comprising the vertical axis to move the seating element 13 up and down, and the horizontal axis to move the side-to-side due to separate actuation of the heating elements 32, 33, as disclosed in col. 6, lines 61-67 and col. 8, lines 23-38, and shown in Figs. 4-5).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barth in view of Tomonari, as applied to claim 1 above, and further in view of Schramm et al. (US 2010/0122735).
Regarding claim 5, Barth discloses in Figs. 1-5 that the valve is configured to operate between the temperatures of -400C and 800C (because the unheated temperature is 25oC, as disclosed in col. 8, lines 62-66, and the typical temperature ranger is less than 30oC, as disclosed in col. 9, lines 27-35).  The combination of Barth and Tomonari teaches an SMA sheet as previously discussed, but lacks teaching that the temperatures in which the SMA sheet is configured to operate is between -40oC and 80oC.  
Schramm teaches in paragraph 45 that nickel-titanium types of SMA, like the SMA disclosed by Tomonari (paragraph 180), operate (i.e. actuate) between the temperatures of -400C and 800C.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the valve in the combination of Barth and Tomonari to operate between -40oC and 80oC to sufficiently heat the SMA to its actuating temperature, as Schramm teaches (paragraph 45).
Claims 1-2, 4, 6-8, and 10-11 (alternatively: all) are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 5,954,079) in view of Johnson.
Regarding claim 1, Barth discloses in Figs. 1-5 a valve formed from a sheet 22, the valve comprising: 
a stage (comprising the center of sheet 22 with central boss 13) formed from the sheet 22; and 
one or more actuator segments (comprising the serpentine heating elements 32, 33 shown in Fig. 3B and/or the portions of the legs 26, 27 with the heating elements 32, 33), formed from the sheet 22, connected to the stage via actuation patterns (comprising the remaining rectangular portion of the legs 26, 27 connecting the portion with heater elements 32, 33 to the stage with boss 13) and configured to move the stage to seal or open a flow of gas or liquid when the shape memory effect is activated (wherein the heat-responsive movement of the sheet 22 is seen as being a shape memory effect).  
Barth lacks teaching that the valve is a shape memory alloy (SMA) valve with the sheet being a monolithic sheet of SMA, wherein the stage and one or more actuators are formed from the monolithic SMA sheet.
Johnson teaches in Figs. 1A-B a monolithic sheet of SMA 30 comprising a stage that selective seats on seat 20 and a one or more actuator segments comprising any other portions of the sheet 30 that conduct electricity/heat between terminals 31, 32 like the conductive sheet 20 disclosed by Barth.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet disclosed by Barth to be a monolithic SMA sheet, like Johnson teaches, because it provides a simpler assembly than having to use the two materials disclosed by Barth. 
Regarding claim 2, Barth discloses in Figs. 1-5 a valve formed from a sheet 22, the valve comprising: 
a sealing stage (comprising the center of sheet 22 with central boss 13) formed from the sheet 22; 
a biasing component 38 (“flexible suspension”) formed from the sheet 22 configured to bias the sealing stage toward a predetermined position; and 
an SMA actuator component (comprising the serpentine heating elements 32, 33 shown in Fig. 3B and/or the portions of the legs 26, 27 with the heating elements 32, 33) formed from the sheet 22 connected to the sealing stage via an actuation pattern (comprising the remaining rectangular portion of the legs 26, 27 connecting the portion with heater elements 32, 33 to the stage with boss 13) and configured to move the sealing stage against the bias when the shape memory effect is activated (wherein the heat-responsive movement of the sheet 22 is seen as being a shape memory effect).  
Barth lacks teaching that the valve is a shape memory alloy (SMA) valve with the sheet being a monolithic sheet of SMA, wherein the stage and one or more actuators are formed from the monolithic SMA sheet.
Johnson teaches in Figs. 1A-B a monolithic sheet of SMA 30 comprising a stage that selective seats on seat 20 and a one or more actuator segments comprising any other portions of the sheet 30 that conduct electricity/heat between terminals 31, 32 like the conductive sheet 20 disclosed by Barth.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet disclosed by Barth to be a monolithic SMA sheet, as Johnson teaches, because it provides a simpler assembly than having to use the two materials disclosed by Barth.
Regarding claim 4, Barth discloses in Figs. 1-5 that there is a heat sink (comprising the outer periphery of the sheet 22 abutting the periphery of substrate 12 and exposed to ambient temperatures outside of the valve assembly) provided to cool the one or more SMA actuator segments (in the modification with Johnson because said heat sink/outer periphery of the sheet 22 can dissipate heat to the abutting periphery of substrate 12 and the ambient environment).  
Regarding claim 6, Barth discloses in Figs. 1-5 that there is a heat sink (comprising the outer periphery of the sheet 22 abutting the periphery of substrate 12 and exposed to ambient temperatures outside of the valve assembly) provided to cool theSMA actuator component.Gowling WLG (Canada) LLP Page 2Appin No. 17/097,644Response dated December 15, 2021In reply to Office Action issued June 16, 2021 SMA actuator component (in the modification with Johnson because said heat sink/outer periphery of the sheet 22 can dissipate heat to the abutting periphery of substrate 12 and the ambient environment).
Regarding claim 7, Barth and Johnson teach an SMA valve, as previously discussed, but the recitation that “the actuation patterns are formed by one of stamping or laser cutting” is interpreted as a “product-by-process” limitation that isn’t seen as defining over the prior art structure.  
Regarding claim 8, Barth discloses in Figs. 1-5 that the actuation patterns (comprising the portion of the legs 26, 27 with the heating elements 32, 33) are designed to achieve force and displacement requirements of the valve (col. 6, lines 57-67).  
Regarding claim 10, Barth (in view of Johnson) discloses in Figs. 1-5 that there are at least two SMA actuator segments (comprising the serpentine heating elements 32, 33 shown in Fig. 3B and/or the portions of the legs 26, 27 with the heating elements 32, 33), the at least two SMA actuator segments enabling the stage to move along at least two different axes (comprising the vertical axis to move the seating element 13 up and down, and the horizontal axis to move the side-to-side due to separate actuation of the heating elements 32, 33, as disclosed in col. 6, lines 61-67 and col. 8, lines 23-38, and shown in Figs. 4-5).
Regarding claim 11, Barth discloses in Figs. 1-5 that at least two of the two different axes are perpendicular to each other (comprising the vertical axis to move the seating element 13 up and down, and the horizontal axis to move the side-to-side due to separate actuation of the heating elements 32, 33, as disclosed in col. 6, lines 61-67 and col. 8, lines 23-38, and shown in Figs. 4-5).  
Claim 5 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Barth in view of Johnson, as applied to claim 1 above, and further in view of Schramm et al. (US 2010/0122735).
Regarding claim 5, Barth discloses in Figs. 1-5 that the SMA valve is configured to operate between the temperatures of -400C and 800C (because the unheated temperature is 25oC, as disclosed in col. 8, lines 62-66, and the typical temperature ranger is less than 30oC, as disclosed in col. 9, lines 27-35).  The combination of Barth and Johnson teaches an SMA sheet as previously discussed, but lack teaching that the temperatures in which the SMA sheet is configured to operate is between -40oC and 80oC.  
Schramm teaches in paragraph 45 that nickel-titanium types of SMA, like the SMA disclosed by Johnson (col. 4, lines 26-33), operate (i.e. actuate) between the temperatures of -400C and 800C.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the valve in the combination of Barth and Johnson to operate between -40oC and 80oC to sufficiently heat the SMA to its actuating temperature, as Schramm teaches (paragraph 45).
Claim 9 (alternatively and as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Barth in view of Johnson, as applied to claim 1 above, and further in view of Tomonari.
Regarding claim 9, Barth discloses actuation patterns (comprising the portion of the legs 26, 27 with heating elements 32, 33) as previously discussed, but lacks teaching that the actuation patterns comprise at least one electrically isolated segment.
Tomonari teaches in Figs. 1-2 actuation patterns comprising flexible areas 2 that may be of SMA (paragraph 180) and thermally isolated segments 7 that may be made of “fluoridated resin or polyimide” (paragraph 176), which are materials that are well known to provide electrical insulation (e.g. PTFE/Teflon tubing or polyimide tapes) such that it is considered an electrically isolated segments.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation patterns in the combination of Barth and Johnson to include electrically isolated segments to thermally and electrically isolate the heat in the actuated segments, as Tomonari teaches, for more efficiency because the actuating heat would be isolated to the SMA portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753